[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                No. 08-17009                  ELEVENTH CIRCUIT
                                                                  JULY 10, 2009
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                            Agency No. A099-638-337

XINLU WANG,


                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________
                                  (July 10, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Xinlu Wang, a native and citizen of China, petitions this court for review of

the Board of Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s
(“IJ”) order of removal and denial of asylum, withholding of removal, and relief

under the CAT. After a thorough review of the record, we deny the petition.

      Wang entered the United States on July 3, 2005, remained beyond the

expiration of his visa, and was charged with removability under 8 U.S.C.

§ 1227(a)(1)(B). Wang then applied for asylum, alleging that he had been

persecuted by Chinese authorities due to his religious beliefs. According to

Wang’s testimony at the removal hearing, in December 1999 or January 2000, a

family friend, Mr. Ho, introduced Wang to the art of Yi Guan Dao, a religious

practice that combined principles from Confucius and Buddha and involved

burning incense, ritual washing, and praying. Wang and three others would meet

in his home twice a month to practice Yi Guan Dao. In September 2000, the police

came to Wang’s home and arrested the practitioners. Although the others were

released, the police–believing Wang to be the leader–detained Wang for three

days. During his detention, Wang was interrogated daily and beaten for twenty

minutes each time he was interrogated. As a result of the beatings, Wang had scars

on his back. After three days, Wang posted bail and was released with orders to

report to the police weekly and to cease his participation in Yi Guan Dao.

Thereafter, Wang was unable to find significant work and was repeatedly fired. He

complied with the weekly reporting, and although he was interrogated each time,



                                         2
he was not detained or beaten. In July 2005, Wang came to the United States; he

feared he would be jailed if he returned to China.

      The corroborating evidence submitted included the State Department

Religious Freedoms Report of 2006 and the Country Report of Human Rights of

2006, which acknowledged that the government took action against religious

“cults,” but did not mention Yi Guan Dao specifically, a letter from Wang’s wife,

and an article on Yi Guan Dao, which indicated that members of Yi Guan Dao had

been imprisoned and even executed for their participation.

      The IJ denied relief, concluding that the single detention and minor beating

did not rise to the level of persecution. The IJ considered the fact that Wang had

not required medical attention after the detention and noted that there was no

evidence Wang had continued his religious practice after his release. The IJ also

considered that Wang had not experienced any other difficulties with authorities

after his release and that his family remained in China unharmed. Accordingly, the

IJ found that Wang had not shown a well-founded fear of future persecution.

Because the asylum claim failed, the IJ also denied withholding of removal and

CAT relief.

       Wang appealed to the BIA, which dismissed the appeal. According to the

BIA, although Wang was mistreated, the “regrettable actions considered

cumulatively do not rise to the level of persecution.” The BIA further concluded
                                          3
Wang had not shown a well-founded fear, considering he had remained in China

for several years after his release, and there was no evidence he had continued his

religious practices or suffered any other harm. This petition for review followed.

      Wang argues that the cumulative effect of the detention, interrogations,

beatings, inability to find work, and the requirement that he report to police weekly

constitute persecution. Wang also argues that he established a well-founded fear of

future persecution because he faced the possibility of arrest, as police had been

looking for him since he fled China.

      We review only the BIA’s decision unless it expressly adopts the opinion of

the IJ. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). Because,

in this case, the BIA issued its own opinion and did not adopt the opinion or

reasoning of the IJ, we review only the BIA’s decision. Id.

      Legal determinations are reviewed de novo. D-Muhumed v. U.S. Att’y

Gen., 388 F.3d 814, 817 (11th Cir. 2004). We review factual findings “under the

highly deferential substantial evidence test.” Adefemi v. Ashcroft, 386 F.3d 1022,

1026-27 (11th Cir. 2004) (en banc). We will affirm the BIA’s decision “if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” D-Muhumed, 388 F.3d at 817. “To reverse a factual

finding by the BIA, this court must find not only that the evidence supports a

contrary conclusion, but that it compels one.” Farquharson v. U.S. Att’y Gen., 246
                                          4
F.3d 1317, 1320 (11th Cir. 2001). “[O]nly in a rare case does the record compel

the conclusion that an applicant for asylum suffered past persecution or has a

well-founded fear of future persecution.” Silva v. U.S. Att’y Gen., 448 F.3d 1229,

1239 (11th Cir. 2006).

      An alien is eligible for asylum relief if he is outside of his country of

nationality and “is unable or unwilling to return to, and is unable or unwilling to

avail himself or herself of the protection of, that country because of persecution or

a well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” Zheng v. U.S. Att’y

Gen., 451 F.3d 1287, 1290 (11th Cir. 2006) (quoting 8 U.S.C. § 1101(a)(42)(A)).

To establish asylum eligibility, an applicant “must, with specific and credible

evidence, show (1) past persecution on account of a statutorily listed factor, or (2) a

‘well-founded fear’ that the statutorily listed factor will cause future persecution.”

Zheng, 451 F.3d at 1290.

      An applicant who cannot demonstrate past persecution still can obtain

asylum if he shows that he has a well-founded fear of future persecution. De

Santamaria v. U.S. Att’y. Gen., 525 F.3d 999, 1007 (11th Cir. 2008) (citing 8

C.F.R. § 208.13(b)(2)). To establish a well-founded fear of future persecution, the

applicant must demonstrate that he has: “(1) a subjectively genuine and objectively

reasonable fear of persecution that is (2) on account of a protected ground.” De
                                           5
Santamaria, 525 F.3d at 1007.1 The subjective prong is satisfied “by the

applicant’s credible testimony that he or she genuinely fears persecution,” and the

objective prong is satisfied if the applicant establishes that he “has a good reason to

fear future persecution.” Id. The petitioner’s well-founded fear of persecution

must be because of one of the statutorily listed factors, such as his religion. See,

e.g. INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 816, 117 L.Ed.2d 38

(1992). The petitioner must establish this causal connection by “presenting

specific, detailed facts showing a good reason to fear that he or she will be singled

out for persecution” on account the statutory factor. Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1231 (11th Cir. 2005) (citation and quotation omitted). In addition,

an applicant’s fear of future persecution is significantly undermined if, at the time

of his asylum application, his family members remain unharmed in his country of

origin. Ruiz v. U.S. Att’y. Gen., 440 F.3d 1247, 1259 (11th Cir. 2006).

       An alien is entitled to withholding of removal if he can show that his life or

freedom would be threatened based on one of the five protected grounds. 8 C.F.R.

§ 208.16(b). If the alien can prove a past threat to life or freedom, there is a


       1
          An applicant may also establish a well-founded fear of future persecution by showing that
he is a member of, or is identified with, a group that is subjected to a pattern or practice of
persecution. Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008) (quoting 8 C.F.R.
§ 208.13(b)(2)(iii)). In this case, Wang did not argue before the IJ or BIA that China had a pattern
or practice of persecution against members of his religion; therefore, he has not exhausted this issue
and we do not consider it. Fernandez-Bernal v. U.S. Att’y Gen., 257 F.3d 1304, 1317 n.13 (11th
Cir. 2001); Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006).
                                                  6
presumption that the alien’s life or freedom would be threatened in the future. 8

C.F.R. § 208.16(b)(1). An alien who seeks relief under CAT carries the burden of

establishing “that it is more likely than not that he or she would be tortured if

removed to the proposed country of removal.” Reyes-Sanchez v. U.S. Att’y Gen.,

369 F.3d 1239, 1242 (11th Cir. 2004) (quoting 8 C.F.R. § 208.16(c)(2)). If an

applicant cannot establish eligibility for asylum relief, he cannot meet the more

stringent burden for withholding of removal or CAT relief. Zheng, 451 F.3d at

1292.

        Upon review, and giving due deference to the agency’s factual findings, we

conclude the record does not compel the conclusion that Wang suffered past

persecution. Persecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation. Sepulveda v. U.S. Att’y Gen, 401

F.3d 1226, 1231 (11th Cir. 2005) (internal quotations omitted). Even considering

the events cumulatively, the three-day detention, during which Wang was

interrogated and beaten for twenty minutes a day, do not rise to the level of

persecution. Djonda v. U.S. Att’y. Gen., 514 F.3d 1168, 1174 (11th Cir. 2008)

(explaining that a brief detention and minor beating resulting in scratches and

bruises and a two-day hospital stay do not compel the conclusion that the petitioner

suffered persecution). Although Wang contends the beatings were severe, there

was no evidence Wang required any medical treatment for any injuries after his
                                           7
release. See Djonda, 514 F.3d at 1174 (considering medical evidence showing the

petitioner suffered scratches and bruises and concluding that the evidence did not

compel a finding of past persecution); Zheng, 451 F.3d at 1290-91 (concluding that

there was no persecution where the petitioner was detained for five days but

suffered no injuries). Considering the record, this incident does not have the

severity found in other cases in which the record has compelled a conclusion that

the petitioner was persecuted. See, e.g., De Santamaria, 525 F.3d 999 (involving

verbal threats, assault resulting in hospitalization, trauma from torture and fatal

shooting of family groundskeeper who refused to reveal petitioner’s location,

kidnaping and beating with guns resulting in hospitalization); Niftaliev v. U.S.

Att’y Gen., 504 F.3d 1211 (11th Cir. 2007) (involving threats, numerous

interrogations and beatings by police during a 15-day detention resulting in

2-month hospitalization, and two subsequent physical assaults on street).

       Moreover, even if we consider Wang’s inability to find work and the

requirement that he report to authorities, the record would not compel a different

conclusion. See Zheng, 451 F.3d at 1290 (explaining that the “inability to find

another job . . . is also insufficient to show past persecution.”). Accordingly,

Wang has not shown past persecution.2

       2
         Even if we were compelled to conclude Wang suffered past persecution, the government
has rebutted the presumption of future persecution by showing a “fundamental change in
circumstance such that the alien no longer has a well-founded fear of persecution.” 8 C.F.R.
                                              8
       Additionally, Wang has not shown a well-founded fear of future persecution

that is objectively reasonable.3 Wang remained in China for several years after his

detention without incident. His wife, child, and siblings continue to live in China

without harm. Wang’s fear that he will be arrested for his failure to report does not

amount to a well-founded fear entitling him to asylum. See Sepulveda, 401 F.3d at

1231 (requiring applicant to present specific, detailed facts showing a good reason

to fear that he will be singled out for persecution on account of the statutory

factor).

       Additionally, nothing in the corroborating evidence alters our analysis. The

State Department Reports do not mention Yi Guan Dao, and the articles that

indicate Yi Guan Dao members were imprisoned and executed in the past appear to

be from 1995, well before Wang’s detention and release. Thus, we not compelled

to conclude that Wang has an objectively reasonable fear of future persecution,

especially given the lack of evidence that Wang continues to be involved in the

practice of Yi Guan Dao.




§ 208.13(b)(1)(i)(A); Sepulveda, 401 F.3d at 1231. In this case, as the BIA noted, there was no
evidence that Wang continues to engage in the practice of Yi Guan Dao.
       3
         The IJ found Wang credible; therefore, we conclude Wang met the subjective component
of the well-founded fear analysis.
                                                9
      Finally, because Wang cannot show that he was eligible for asylum, he

cannot meet the more stringent burden for withholding of removal or CAT relief.

Zheng, 451 F.3d at 1292.

      PETITION DENIED.




                                        10